
	

115 S3764 IS: Prohibit Chlorpyrifos Poisoning Students Act of 2018
U.S. Senate
2018-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3764
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2018
			Mr. Schatz introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food, Agriculture, Conservation, and Trade Act of 1990 and the Federal Insecticide,
			 Fungicide, and Rodenticide Act to require the pre- and post-application
			 reporting of, and to establish buffer zones for, restricted use
			 pesticides, to prohibit the use of pesticides containing chlorpyrifos, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the Prohibit Chlorpyrifos Poisoning Students Act of 2018.
 2.Post-application reporting of pesticide use; public reportsSection 1491 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 136i–1) is amended—
 (1)in subsection (a)— (A)in paragraph (2), by striking (2) Within 30 days and inserting the following:
					
 (4)Provision to person for whom application occurredWithin 30 days; and (B)in paragraph (1)—
 (i)by striking (1) The Secretary and inserting the following:  (1)In generalThe Secretary; and
 (ii)by striking comparable to records in the first sentence and all that follows through the period at the end of the second sentence and inserting the following: “of the use of those restricted use pesticides for a 2-year period after that use.
						
 (2)ContentsRecords maintained under paragraph (1) shall include information describing— (A)a listing, by Federal and State registrations or permit numbers, commercial product names, and active ingredients, of all restricted use pesticides used;
 (B)the total quantity used of each restricted use pesticide; (C)a general description of the geographic location, including, at a minimum, the global positioning system coordinates, at which the restricted use pesticides were used; and
 (D)the date on which the restricted use pesticide application occurred. (3)Submission to AdministratorNotwithstanding section 11(d) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136i(d)), beginning January 1, 2019, not later than 30 days after the end of each quarter of a calendar year, each certified applicator of restricted use pesticides described in paragraph (1) shall submit to the Administrator of the Environmental Protection Agency, for use by the Administrator of the Environmental Protection Agency, a quarterly report describing all use of those restricted use pesticides during the preceding quarter, including the information described in paragraph (2).; and
 (2)in subsection (b)— (A)in the fourth sentence, by striking State agency and inserting the following:
					
 (B)State agenciesState agency; (B)in the third sentence, by striking In the case of Federal agencies, such and inserting the following:
					
 (B)EPA public reportsBased on the reports submitted under subsection (a)(3), the Administrator of the Environmental Protection Agency shall make publicly available a summary, by State and county, of—
 (i)the total quantities of each restricted use pesticide used, by Federal and State registrations or permit numbers, commercial product names, and active ingredients; and
 (ii)the total number of acres in the State and county in which the restricted use pesticide application occurred.
							(3)Requests for access
 (A)Federal agenciesIn the case of Federal agencies (other than the Environmental Protection Agency),; (C)in the second sentence, by striking Each such Federal agency and inserting the following:
					
						(2)Use by Federal agencies
 (A)In generalEach Federal agency described in paragraph (1); and (D)in the first sentence, by striking Records and inserting the following:
					
 (1)In generalRecords. 3.Pre-application notice of pesticide useSection 11 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136i) is amended by adding at the end the following:
			
 (f)Pre-Application notice of pesticide useNot later than 7 days before the application of a pesticide classified for restricted use, a certified applicator of restricted use pesticides shall post signage in the area in which the application is to occur that is reasonably calculated to provide notice of the application.
				.
 4.Buffer zonesSection 12(a) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136j(a)) is amended—
 (1)in paragraph (2)— (A)in subparagraph (R), by striking or at the end;
 (B)in subparagraph (S), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
					
 (T)to apply a pesticide classified for restricted use or an organophosphate pesticide on, or within a buffer zone of, a school property in violation of paragraph (3).; and
 (2)by adding at the end the following:  (3)Buffer zones (A)DefinitionsIn this paragraph:
 (i)Normal school hoursThe term normal school hours means Monday through Friday from 7:00 a.m. until 6:00 p.m., excluding days when classes are not in session.
 (ii)SchoolThe term school means any public or private preschool, kindergarten, elementary, intermediate, middle, secondary, or high school.
 (B)ProhibitionExcept as provided in subparagraphs (C) and (D), beginning January 1, 2019, no person shall apply a pesticide classified for restricted use or an or­gan­o­phos­phate on, or within 300 feet of, a school property during normal school hours.
 (C)ExceptionSubparagraph (B) shall not apply to whole structure fumigation of a school property, as directed by a State or unit of local government.
 (D)ConflictsIf subparagraph (B) is determined to conflict with any pesticide application information listed on the pesticide label or any State law, the more restrictive provision shall apply..
 5.Ban on use or application of chlorpyrifosSection 12(a)(1) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136j(a)(1)) is amended—
 (1)in subparagraph (E), by striking or at the end; (2)in subparagraph (F), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (G)beginning on the date of enactment of this subparagraph, any pesticide containing chlorpyrifos as an active ingredient, unless, effective for the period beginning on that date and ending on December 31, 2020, a State, on request of a certified applicator, grants to the certified applicator a temporary permit authorizing the certified applicator to use or apply a pesticide containing chlorpyrifos as an active ingredient..
 6.RegulationsThe Administrator of the Environmental Protection Agency shall promulgate regulations to carry out this Act and the amendments made by this Act.
		
